Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 1 of 26 PageID #: 1362



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
ANDREW PETER KELLY,

                       Plaintiff,                  MEMORANDUM AND ORDER
                                                     19-CV-1363 (KAM)
      -against-

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
--------------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

           Plaintiff Andrew Peter Kelly appeals the final

decision of the Commissioner of Social Security (“defendant” or

the “Commissioner”), which found plaintiff not disabled in the

absence of substance abuse, and therefore, not entitled to

disability insurance benefits (“DIB”) or supplemental security

income (“SSI”) under the Social Security Act.          Before the court

are the parties’ motions for judgment on the pleadings.            For the

reasons set forth below, plaintiff’s motion for judgment on the

pleadings is respectfully DENIED and the Commissioner’s cross-

motion for judgment on the pleadings is GRANTED.

                                BACKGROUND

           The parties submitted a Joint Stipulation of Facts

detailing plaintiff’s medical history and the administrative

hearing testimony, which the court hereby incorporates by

reference.    (See ECF No. 15-1, Joint Stipulation of Facts

(“Stip.”).)
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 2 of 26 PageID #: 1363



            Plaintiff filed an application for DIB on August 21,

2015 and an application for SSI on September 9, 2015, alleging a

disability beginning March 3, 2013.        (ECF No. 16, Administrative

Transcript (“Tr.”) 246-56.)        Plaintiff’s claims were denied on

November 6, 2015.      (Id. at 116-131.)     On December 9, 2015,

plaintiff requested a hearing before an administrative law judge

(“ALJ”).    (Id. at 132.)    Plaintiff’s hearing took place via

video before ALJ Dina Loewy on November 21, 2017.           (Id. at 35-

59.)    Plaintiff appeared and testified from Staten Island, New

York, and was represented by his attorney, Harold Skovronsky.

(Id.)    The ALJ presided over the hearing from Jersey City, New

Jersey.    (Id.)

            On January 31, 2018, the ALJ found that plaintiff was

not disabled under the Social Security Act.          (Id. at 7-29.)     On

March 13, 2018, plaintiff requested review of the ALJ’s decision

(id. at 4), which the Appeals Council denied on January 10,

2019, thus making the ALJ’s decision the final decision of the

Commissioner.      (Id. at 1-6.)    This appeal followed.     (See

generally ECF No. 1, Complaint (“Compl.”).)

                                DISCUSSION

   I.     Standard of Review

            Unsuccessful claimants for disability benefits may

bring an action in federal court seeking judicial review of the

Commissioner’s denial of their benefits.         42 U.S.C. §§ 405(g),


                                      2
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 3 of 26 PageID #: 1364



1383(c)(3).    The reviewing court does not have the authority to

conduct a de novo review, and may not substitute its own

judgment for that of the ALJ, even when it might have

justifiably reached a different result.         Cage v. Comm’r, 692

F.3d 118, 122 (2d Cir. 2012).       Rather, “[a] district court may

set aside the Commissioner’s determination that a claimant is

not disabled only if the factual findings are not supported by

‘substantial evidence’ or if the decision is based on legal

error.’”   Burgess, 537 F.3d at 127 (quoting Shaw, 221 F.3d at

131 (citation omitted)).

           “The substantial evidence standard means once an ALJ

finds facts, we can reject those facts ‘only if a reasonable

factfinder would have to conclude otherwise.’”          Brault v. Soc.

Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (citations

omitted, emphasis in original).        Inquiry into legal error

requires the court to ask whether “‘the claimant has had a full

hearing under the [Commissioner’s] regulations and in accordance

with the beneficent purposes of the [Social Security] Act.’”

Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz

v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)).

   II.   Determination of Disability

           A claimant must be “disabled” within the meaning of

the Act to receive disability benefits.         See 42 U.S.C. §§

423(a), (d).    A claimant qualifies as disabled when he is unable


                                     3
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 4 of 26 PageID #: 1365



to “engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.”    Id. § 423(d)(1)(A); Shaw v. Chater, 221 F.3d 126, 131–

32 (2d Cir. 2000).     The impairment must be of “such severity”

that the claimant is unable to do his previous work or engage in

any other kind of substantial gainful work.          42 U.S.C. §

423(d)(2)(A).

            The regulations promulgated by the Commissioner

prescribe a five-step sequential evaluation process for

determining whether a claimant meets the Act’s definition of

disabled.    See 20 C.F.R. § 404.1520.      If the ALJ determines that

the claimant is or is not disabled at any step, the analysis

stops.   “The claimant has the general burden of proving . . .

his or her case at steps one through four of the sequential

five-step framework established in the SSA regulations.”

Burgess, 537 F.3d at 128 (internal quotation marks and citations

omitted).    “The burden falls upon the Commissioner at the fifth

step of the disability evaluation process to prove that the

claimant, if unable to perform [his] past relevant work [and

considering his residual functional capacity, age, education,

and work experience], is able to engage in gainful employment




                                     4
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 5 of 26 PageID #: 1366



within the national economy.”       Sobolewski v. Apfel, 985 F. Supp.

300, 310 (E.D.N.Y. 1997).

           “The Commissioner must consider the following in

determining a claimant’s entitlement to benefits: ‘(1) the

objective medical facts [and clinical findings]; (2) diagnoses

or medical opinions based on such facts; (3) subjective evidence

of pain or disability . . . ; and (4) the claimant’s educational

background, age, and work experience.’”         Balodis v. Leavitt, 704

F. Supp. 2d 255, 262 (E.D.N.Y. 2001) (quoting Brown v. Apfel,

174 F.3d 59, 62 (2d Cir. 1999) (alterations in original)).            If

the Commissioner finds a combination of impairments, the

Commissioner must also consider whether “the combined effect of

all of [a claimant’s] impairment[s]” establish the claimant’s

eligibility for Social Security benefits.         20 C.F.R. §

404.1523(c); see also id. § 416.945(a)(2).

           Where a claimant demonstrates alcohol and/or substance

abuse problems, the ALJ must assess whether the substance abuse

disorder is a “contributing factor” material to the

determination of disability.       See 42 U.S.C. §§ 423(d)(2)(c),

1382(a)(3)(J); SSR 13-2p, 2013 WL 621536.         The SSA provides that

“[a]n individual shall not be considered . . . disabled . . . if

alcoholism or drug addiction would be a contributing factor

material to the Commissioner's determination that the individual

is disabled.”    Cage, 692 F.3d at 123 (citing 42 U.S.C. §


                                     5
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 6 of 26 PageID #: 1367



1392(c)(a)(3)(J)).      Thus, if the ALJ finds that the claimant is

disabled under the standard sequential evaluation analysis, and

there is medical evidence of the plaintiff's drug or alcohol use

disorder, the ALJ must then determine whether he would still

find the plaintiff disabled if he stopped using drugs or

alcohol.   See DiBenedetto v. Colvin, No. 12-cv-1528, 2014 WL

1154093, at *2 (N.D.N.Y. Mar. 21, 2014).         In so assessing, the

ALJ must determine which, if any, of the claimant's limitations

would remain if the claimant were to stop the drug or alcohol

use and if any of the remaining limitations would render the

claimant disabled.      See 20 C.F.R §§ 404.1535(b)(2)(i),

416.935(b)(2)(i); 404.1535(b)(2)(ii), 416.935(b)(2)(ii).            As

part of his burden of demonstrating disability, the plaintiff

must show that his drug addiction or alcoholism is not material

to his disability.      See Cage, 692 F.3d at 123-25.

    III. The ALJ’s Disability Determination

           Using the five-step sequential process to determine

whether a claimant is disabled as mandated by 20 C.F.R. §

416.971, the ALJ found at step one that plaintiff had not

engaged in substantial gainful activity since March 3, 2013, the

alleged onset date. 1    (Tr. at 13.)




1      The ALJ made this determination notwithstanding treatment records
indicating that plaintiff returned to work in 2017. (Tr. at 13, 1218, 1221,
1224.)


                                     6
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 7 of 26 PageID #: 1368



           At step two, the ALJ found that plaintiff suffered

from the following severe impairments: “degenerative disc

disease of the cervical spine; degenerative joint disease of the

bilateral knees; neuropathy; status-post mandible fracture,

polysubstance abuse; anxiety; and depression.”          (Id.)    The ALJ

thereafter determined that plaintiff’s anxiety and depression

were non-severe in the absence of substance abuse.           (Id.)

           At step three, the ALJ determined that plaintiff’s

impairments in combination, including his substance use

disorder, met the requirements of Listings 12.04 and 12.06.             20

C.F.R. Part 404, Subpart P, Appendix 1.         As required by federal

regulations, the ALJ then considered whether the impairments

identified above would meet the requirements under Listings

12.04 and 12.06, absent plaintiff’s substance abuse.            (Tr. at

15; see 20 C.F.R. § 404.1535.)       The ALJ then found that, in the

absence of substance abuse, plaintiff’s other impairments or

combination of impairments, degenerative cervical disc disease

and joint disease of the bilateral knees, neuropathy, and

status-post mandible fracture, did not meet or medically equal a

listed impairment.     (Id. at 18.)

           Based on these determinations, the ALJ concluded that,

in the absence of substance abuse, plaintiff had the residual

functional capacity (“RFC”) to perform light work as defined in

20 C.F.R. § 416.967(b), except that plaintiff could:


                                      7
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 8 of 26 PageID #: 1369



occasionally push or pull; occasionally climb ramps or stairs

(though rarely full flights); never climb ladders, ropes, or

scaffolds; occasionally balance or stoop, never kneel;

occasionally crouch; never crawl; and never perform repetitive

or extreme neck movements.       (Id.)

           At step four, the ALJ found that plaintiff would be

able to perform his past relevant work as a manager of an auto

shop (which, as plaintiff described, was light and skilled work)

if he remained sober.      (Id. at 21.)    Finally, the ALJ found that

plaintiff’s substance use disorder was a “contributing factor

material to the determination of disability because the claimant

would not be disabled if he stopped the substance use.”            (Id.)

Because the ALJ found that plaintiff could perform past work and

that his substance use disorder was a contributing material

factor, the ALJ concluded that plaintiff was not disabled and

did not continue to the fifth step of the five-step analysis.

(Id.)

   IV.   The ALJ Properly Treated Plaintiff’s Substance Abuse as a
         Contributing Factor Material to the Determination of
         Disability

           First, plaintiff contends that the ALJ erred in

treating plaintiff’s substance abuse as a contributing factor

material to plaintiff’s disability because plaintiff had

abstained from narcotics since 2013 and alcohol since 2014.

(See ECF No. 13, Plaintiff’s Memorandum of Law in Support of


                                     8
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 9 of 26 PageID #: 1370



Plaintiff’s Motion for Judgment on the Pleadings (“Pl. Mem.”) at

11.)

           As discussed above, a claimant is not considered

disabled for the purposes of the Social Security Act if

alcoholism or drug addiction would be a contributing factor

material to the Commissioner's determination that the claimant

is disabled.    42 U.S.C. § 423(d)(2)(C).       When the record

contains medical evidence of substance abuse, the Commissioner

should evaluate which of the claimant's “current physical and

mental limitations ... would remain if [he] stopped using drugs

or alcohol and then determine whether any or all of [these]

remaining limitations would be disabling.”          20 C.F.R. §

404.1535(b)(2).     If the remaining limitations would not be

disabling, then drug addiction or alcoholism is a contributing

factor material to the determination of disability.           20 C.F.R. §

404.1535(b)(2)(i).     When the record reflects drug or alcohol

abuse, the claimant bears the burden of proving that substance

abuse is not a contributing factor material to the disability

determination.     Eltayyeb v. Barnhart, No. 02-cv-925 (MBM), 2003

WL 22888801, at *4 (S.D.N.Y. Dec. 8, 2003).

           Here, the ALJ found that plaintiff’s degenerative disc

disease of the cervical spine, degenerative joint disease of the

bilateral knees, neuropathy, status-post mandible fracture,

polysubstance abuse, anxiety, and depression were severe.            (Tr.


                                     9
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 10 of 26 PageID #: 1371



13.)   Though plaintiff’s physical impairments did not meet or

medically equal any relevant listed impairments (id. at 18),

plaintiff’s mental impairments -- when coupled with his

substance abuse -- met listed impairments 12.04 and 12.06.             (Id.

at 13.)    Because there was evidence of plaintiff’s prior drug

addiction and alcoholism, the ALJ then properly considered

whether plaintiff’s substance abuse was a contributing factor

material to the determination of plaintiff’s mental disability.

(Id. at 14-17; see 20 C.F.R. § 416.935(a).)

            Substantial evidence supports the ALJ’s determination

that plaintiff’s substance use was a contributing factor

material to the determination of plaintiff’s disability between

March 3, 2013 and November 2014.          The ALJ properly recognized

that plaintiff had been sober since November 2014, and

considered the effect of substance abuse on plaintiff’s mental

impairments from the alleged onset date of plaintiff’s

disability to the date of plaintiff’s sobriety.           (Tr. at 14.)

            The record indicates that plaintiff battled both with

substance abuse and mental health issues between March 3, 2013

and November 2014.      In July 2013, at plaintiff’s incarceration

intake interview, plaintiff stated that he wanted help for

alcohol abuse; he also tested positive for benzodiazepines and

cocaine.    (Stip. ¶¶ 51-53.)     Following plaintiff’s

detoxification, Dr. Seth Brum, M.D., prescribed plaintiff Celexa


                                     10
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 11 of 26 PageID #: 1372



and Zyprexa for depression and mental disorders.           (Id. ¶¶ 55-

56.)   In a letter to the court, Dr. Brum attested that plaintiff

had a history of alcohol abuse and that he treated plaintiff for

anxiety, bipolar disorder, and insomnia since 2011, and

prescribed him (among other medications) Celexa and Seroquel.

(Id. ¶¶ 58-62.)     Plaintiff was incarcerated again for driving

while intoxicated in March 2014.          (Id. ¶ 63.)   Upon arrival at

prison, plaintiff was treated for alcohol withdrawal.            (Id. ¶

66.)   Following plaintiff’s incarceration intake interview, Dr.

Victoria Sdrougias, Ph.D., diagnosed plaintiff with mood

disorder, alcohol dependence, and cocaine abuse.           (Id. ¶ 74.)

            Further, in concluding that plaintiff’s substance use

during this period was a contributing factor material to his

disability, the ALJ considered plaintiff’s own statements

regarding the effect of substance use on his symptoms and

functioning, and compared plaintiff’s symptoms and functioning

during this period of substance abuse to his symptoms and

functioning while sober.       (See generally Tr. at 14-17.)       The ALJ

first looked to a psychiatric assessment with a nurse

practitioner in March 2014, during which plaintiff reported

that: “I could be the nicest guy, but once I drink, I’m

fighting, I’m just nuts.”       (Id., Tr. at 969.)      The ALJ noted

that plaintiff reported: several arrests for driving under the

influence, substance abuse leading to his incarceration and the


                                     11
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 12 of 26 PageID #: 1373



loss of his business, and substance abuse as a primary factor in

his three failed marriages.        (Tr. at 14-17.)    The nurse

practitioner diagnosed plaintiff with mood disorder, alcohol

dependence and cocaine abuse, and assessed plaintiff’s Global

Assessment of Functioning (“GAF”) score at 51-60 (indicative of

moderate symptoms).      (Id.)   The ALJ noted that plaintiff quickly

began to report improvement in his mood and stability in his

symptoms once on medication.        (Id.)   After his release from

prison, plaintiff sought treatment at Staten Island Mental

Health Society (“SIMHS”) in August 2015 to maintain his

sobriety, telling his psychiatrist that he had “lost everything

due to his drinking.”      (Id.)    Plaintiff’s treatment summaries

from SIMHS also diagnose him with cocaine and alcohol abuse.

(Tr. at 430, 586.)      The ALJ also considered the fact that

plaintiff returned to work in 2017 in the automotive field and

managed other employees, evidencing his ability to interact with

others, apply information, and concentrate.          (Id. at 13, 16; see

Tr. 1221-22; see also Tr. 1218, 1224 (also noting work in

2017).)    This finding was consistent with plaintiff’s previous

statement that he had previously owned his own successful auto

salvage business for many years, until his substance abuse

interfered.     (Id. at 16; see Tr. at 386, 430.)

            This court finds that the ALJ’s determination that

plaintiff’s substance abuse was a contributing factor material


                                     12
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 13 of 26 PageID #: 1374



to the disability determination was proper and supported by

substantial evidence.      See SSR 13-2P, at *8 (S.S.A. Feb. 20,

2013) (“Usually, evidence from a period of abstinence is the

best evidence for determining whether a physical impairment(s)

would improve to the point of nondisability.”)           Although

plaintiff’s mental disorders persisted while plaintiff was

sober, the record before the ALJ revealed that effects of those

disorders were milder than they were during periods of active

substance abuse, as evidenced by the fact that plaintiff

returned to work after having lost his job due to his substance

abuse (and not due to any mental incapacities).           (Stip. ¶¶ 333;

see Tr. 386, 425, 430, 445, 973, 1218, 1224.)           Thus, plaintiff

failed to sustain his burden of producing evidence sufficient to

demonstrate that substance abuse was not material to his

disability. 2   See Smith v. Comm'r of Soc. Sec. Admin., 731 F.

App'x 28, 30 (2d Cir. 2018) (summary order) (plaintiff failed to

demonstrate that substance abuse was not a material factor where

“medical records showed that her depression, anxiety, and

bipolar disorder symptoms were well-managed through medications



2     Although plaintiff argues that his substance abuse was a “non-factor”
in this case because he remained sober since November 2014, (Pl. Mem. at 12),
substantial evidence shows that plaintiff abused alcohol during the first
year and a half of the relevant period as described above. Thus, pursuant to
federal regulations, the ALJ properly considered the combined effects of all
of plaintiff’s impairments, including substance abuse, on his functioning.
(Tr. 13-14; see 20 C.F.R. §§ 404.1535, 416.935, 404.1520(a)(4),
416.920(a)(4); see also SSR 13-2p.)



                                     13
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 14 of 26 PageID #: 1375



and that her functioning improved when she underwent substance

abuse treatment”).      Accordingly, the court finds that the ALJ

properly found that plaintiff’s substance abuse was a

contributing factor material to the determination of disability.

See Johnson v. Berryhill, No. 17-cv-6436P, 2018 WL 4275985, at

*13 (W.D.N.Y. Sept. 7, 2018) (affirming ALJ's decision where ALJ

considered psychologist and mental health counselors’ treatment

notes documenting mental health improvement during periods of

abstinence and finding the “record was sufficient to permit the

ALJ to conclude that [plaintiff's] substance use was material to

the finding of disability, and substantial evidence supports the

finding”).

   V.    The ALJ Adequately Weighed Plaintiff’s Mental Impairments
         in Determining Plaintiff’s RFC

            Second, plaintiff contends that the ALJ disregarded

the medical opinions that found limitations in plaintiff’s

mental abilities, and improperly substituted her own lay opinion

in finding plaintiff not mentally limited in the RFC

determination.     (Pl. Mem. at 13-14.)

            The court concludes that substantial evidence supports

the ALJ’s finding that plaintiff’s mental impairments were non-

severe and not limiting in the RFC determination.           In assessing

whether plaintiff’s mental impairments were severe, the ALJ

properly considered several medical opinions and weighed the



                                     14
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 15 of 26 PageID #: 1376



evidence when it was conflicting.          The ALJ reviewed evaluations

from two separate psychiatric consultative examiners.            (Id. at

14.)    In October 2015, Dr. Brickell Quarles reported that

plaintiff’s past alcoholism “drastically” interfered with his

work history.     (Id.)   Dr. David Lefkowitz evaluated plaintiff as

well.    (Id.)   Both examiners reported that plaintiff suffered

from “some mental status deficits, including a depressed mood,

and some errors with spelling and/or calculation exercises.”

(Id.)    In sum, after reviewing the records, the ALJ concluded

that plaintiff had “marked limitations with social functioning

and sustaining concentration, persistence, and pace during

periods of active substance abuse.”         (Id. at 15.)

            In addition, the ALJ recognized that plaintiff had

“some symptoms of depression and anxiety independent of

substance abuse.”      (Id. at 14.)    The ALJ found, however, that

with medication and in the absence of substance abuse,

plaintiff’s mental health symptoms were “well-controlled” to the

point of non-severity.      (Id.)    The ALJ found that in the absence

of substance abuse, plaintiff had mild limitations: in

understanding, remembering, and applying information; in

interacting with others; in concentrating, persisting, and

maintaining pace; and in adapting and managing himself.            (Id. at

16.)    In reaching this conclusion, the ALJ duly reviewed the

plaintiff’s psychiatric and treatment notes, records from SIMHS,


                                      15
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 16 of 26 PageID #: 1377



mental status findings from prison records, and plaintiff’s own

statements.     (See id. 14-17.)     After reviewing the evidence, the

ALJ concluded that plaintiff did not satisfy the paragraph “B”

criteria of §§ 12.04 and 12.06.        (Id. at 17.)     Further, the ALJ

found that plaintiff received only “sporadic and inconsistent”

treatment for his mental impairments, and that there was no

evidence of plaintiff having only a minimal capacity to adapt to

environmental changes.      (Id.)    Thus, plaintiff did not satisfy

the paragraph “C” criteria of §§ 12.04 and 12.06.           (Id.)    In

sum, the ALJ concluded that plaintiff’s mental impairments, in

the absence of substance abuse, were not severe and did not meet

or medically equal listing 12.04 or listing 12.06.           (Id.)

            The ALJ also properly accounted for plaintiff’s mental

limitations when determining plaintiff’s RFC.           The ALJ correctly

noted that the limitations identified in the paragraph B

criteria are used to rate the severity of mental impairments at

steps 2 and 3 of the sequential evaluation process, whereas the

mental RFC assessment used at steps 4 and 5 “requires a more

detailed assessment” of the areas of mental functioning.             (Id.

at 17.)    Accordingly, the ALJ noted that her RFC assessment

“reflects the degree of limitation [the ALJ] found in the

‘paragraph B’ mental functional analysis.”          (Id.)   Thus, the

ALJ’s RFC determination incorporated limitations discussed




                                     16
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 17 of 26 PageID #: 1378



earlier in the decision when the ALJ considered the severity of

plaintiff’s mental impairments.

            In assessing plaintiff’s mental limitations as

relevant to the RFC determination, the ALJ asserted that the RFC

assessment was supported, in part, by “stable mental status

findings, high GAF scores . . . , and independent daily

functioning.”     (Tr. at 21.)    As to daily functioning, the ALJ

concluded that plaintiff was capable of daily activities like

personal care, simple meal preparation, managing appointments,

paying bills, taking public transportation, and shopping, and

had apparently returned to work in some capacity.           (Id. at 20.)

            In reviewing the opinion evidence related to mental

impairments, the ALJ accorded some weight to the opinion of the

State Agency psychiatric consultant because the consultant did

not differentiate between plaintiff’s functioning during periods

of active substance abuse and periods of sobriety, and posited

severe mental impairments without due consideration of the fact

that plaintiff’s mental impairments were well-managed with

medications in the absence of substance abuse.           (Id. at 17.)

Overall, the ALJ found that the consultant’s broader conclusion

of non-disability was consistent with the record.           (Id.)

            Next, the ALJ duly accorded some weight to the GAF

assessments, which assessed a wide range of scores from 50 to

80.   (Id.)   Even though the GAF assessments did not point to any


                                     17
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 18 of 26 PageID #: 1379



specific limitations, the scores -- which were indicative of

mild to moderate symptoms -- were consistent with the record.

(Id.)   Finally, the ALJ accorded little weight to the opinions

of the psychiatric consultative examiners, Dr. Quarles and Dr.

Lefkowitz, who assessed some moderate to severe mental

limitations, particularly with social functioning.           (Id.)    The

ALJ reasonably believed their opinions were based primarily upon

plaintiff’s own reports, especially given that neither examiner

documented inappropriate behavior or interactions during their

examinations.     See Johnson v. Comm'r of Soc. Sec., 669 F. App'x

580, 581 (2d Cir. 2016) (summary order) (concluding that ALJ

properly gave limited weight to physician opinion based

primarily on the claimant’s self-reported symptoms).            “Where the

ALJ explains why he credited some portions of the medical

opinion evidence and did not credit others, he has not

substituted his own opinion for that of a medical source.”

Samaru v. Comm'r of Soc. Sec., No. 18-cv-06321(KAM)(LB), 2020 WL

3051576, at *15 (E.D.N.Y. June 8, 2020); Rivera v. Berryhill,

312 F. Supp. 3d 375, 380 (W.D.N.Y. 2018) (finding that ALJ's

determinations with respect to weighing of opinion evidence was

proper where the “ALJ discussed the medical opinion evidence,

set forth his reasoning for the weight afforded to each opinion,

and cited specific evidence in the record which supported his

determination”).     The ALJ also reasoned that these opinions were


                                     18
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 19 of 26 PageID #: 1380



inconsistent with plaintiff’s GAF scores and stable mental

status findings discussed above, and plaintiff’s apparent return

to work in his previous field.        (Tr. at 17.)    The ALJ concluded

that a finding of non-disability based on these mental

impairments was “consistent with the stable mental status

findings and daily activities.”        (Id.)

            To the extent that plaintiff disagrees with the ALJ’s

weighing of evidence, those disagreements are insufficient to

overcome the substantial evidence reviewed by the ALJ.            For

example, plaintiff notes that “[n]ot a single examining doctor

[] presented a mental functional assessment consistent with” the

ALJ’s decision.     (Pl. Mem. at 13.)      The Second Circuit has

explained, however, that “[a]lthough the ALJ's conclusion may

not perfectly correspond with any of the opinions of medical

sources cited in his decision, he was entitled to weigh all of

the evidence available to make an RFC finding that was

consistent with the record as a whole.”          Matta v. Astrue, 508 F.

App'x 53, 56 (2d Cir. 2013) (summary order); see also Veino v.

Barnhart, 312 F.3d 578, 588 (2d Cir. 2002) (“Genuine conflicts

in the medical evidence are for the Commissioner to resolve.”);

see, e.g., Dougherty-Noteboom v. Berryhill, No. 17-cv-00243

(HBS), 2018 WL 3866671, at *9 (W.D.N.Y. Aug. 15, 2018)

(affirming ALJ decision that did not “perfectly correspond” with

medical opinions).      “The absence of a corresponding medical


                                     19
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 20 of 26 PageID #: 1381



opinion does not make it so the ALJ is relying on ‘lay opinion’

to interpret medical data when making an RFC finding.”            Perrelli

v. Comm'r of Soc. Sec., No. 18-cv-04370 (KAM), 2020 WL 2836786,

at *6 (E.D.N.Y. June 1, 2020) (quoting Johnson v. Colvin, 669 F.

App'x 44, 46 (2d Cir. 2016) (summary order)).           Plaintiff may

disagree with the ALJ's conclusion; however, the Court must

“defer to the Commissioner's resolution of conflicting evidence”

and reject the ALJ's findings “only if a reasonable factfinder

would have to conclude otherwise.”         Morris v. Berryhill, 721 F.

App'x 25, 29 (2d Cir. 2018) (summary order) (internal citations,

italics, and quotations omitted); Krull v. Colvin, 669 F. App'x

31, 32 (2d Cir. 2016) (summary order) (the deferential standard

of review prevents a court from reweighing evidence).

            For the reasons discussed above, the court concludes

that the ALJ adequately weighed the relevant documentary

evidence, treatment notes, and plaintiff's own testimony

regarding his mental limitations in assessing the severity of

plaintiff’s condition and in making a RFC finding consistent

with the overall record.       See, e.g., Burmeister v. Comm'r of

Soc. Security Admin., No. 18-cv-1047 (JS), 2019 WL 4888636, at

*7 (E.D.N.Y. Sept. 30, 2019) (noting that the ALJ properly

considered “the documentary evidence, treatment notes, and

Plaintiff's own testimony regarding his limitations” in making a

RFC finding).     Accordingly, because the ALJ’s findings were


                                     20
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 21 of 26 PageID #: 1382



consistent with the record as a whole, the court concludes that

substantial evidence supported the ALJ’s determination and

affirms the ALJ’s decision.

   VI.   The ALJ’s RFC Finding as to Plaintiff’s Physical
         Limitations was Supported by Substantial Evidence

            Third, plaintiff contends that the ALJ again

substituted her own lay opinion in “dismiss[ing] the wealth of

evidence of chronic, poorly controlled jaw pain and headaches;

Dr. Mahendra Misra’s finding that it would be ‘extremely

difficult’ for the plaintiff to engage in full-time work; Dr.

Sujit Chakrabarti’s finding that the plaintiff cannot lift/carry

more than 10-15 pounds, and cannot stand/walk more than 2-4

hours a day; and EMG findings of neuropathies of the arms and

legs,” and finding plaintiff capable of performing light work.

(Pl. Mem. at 17.)

            The ALJ found that plaintiff was capable of fulfilling

the limited demands of light work because, despite plaintiff’s

physical impairments, plaintiff did not show neurological

deficits or an impaired gait, had “good relief” from treatments,

was capable of daily activities like personal care, simple meal

preparation, managing appointments, paying bills, taking public

transportation, and shopping, and had apparently returned to

work in some capacity.      (Tr. at 20.)




                                     21
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 22 of 26 PageID #: 1383



            In assessing plaintiff’s RFC, the ALJ accorded some

weight to the opinion of Dr. Chakrabarti, an orthopedic

consultative examiner, finding that his opinion that plaintiff

could perform a narrow range of light work with standing or

walking limited to two to four hours per day, minus his opinion

that plaintiff was limited to lifting or carrying fifteen

pounds, was consistent with the record.          (Id.)   The ALJ accorded

little weight to the opinion of Dr. Misra, an orthopedic

consultative examiner who determined that plaintiff would be

disabled due to psychiatric problems and severe headaches from

jaw pain.    (Id.)   First, the ALJ found that Dr. Misra’s opinion

was inconsistent with the reports that plaintiff experienced

“good” pain relief with medication.         (Id.)   Second, the ALJ

found that because Dr. Misra was not a psychiatrist, he was not

qualified to assess the extent of plaintiff’s psychiatric

limitations, especially without performing a mental status

evaluation.     (Id. at 20-21.)

            Having reviewed the administrative record and ALJ’s

decision, this court concludes that the ALJ’s RFC finding as to

plaintiff’s physical limitations was supported by substantial

evidence.    Here, the ALJ duly evaluated evidence related to

plaintiff’s jaw pain and headaches.         (See Tr. 19-20.)     The ALJ

considered that plaintiff had multiple jaw surgeries and

thereafter experienced facial weakness, loss of sensation,


                                     22
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 23 of 26 PageID #: 1384



asymmetry, and headaches.       (Id. at 19.)     Moreover, the ALJ

acknowledged that plaintiff’s jaw pain and headaches persisted

but were managed fairly well by medication.          (Id.)   Plaintiff

asserts that the ALJ “dismissed the wealth of evidence of

chronic, poorly controlled jaw pain and headaches,” but does not

elaborate or substantiate his assertion further.           (Pl. Mem. 17.)

On the contrary, the evidence suggests that plaintiff’s jaw pain

and headaches were not “poorly controlled”: for example,

plaintiff “reported fair symptom control” and in post-operative

visits and other medical visits, reported that his “medications

were helping to control his pain.”         (Tr. at 19.)    Thus, the

ALJ’s analysis indicates that the ALJ properly considered

evidence related to those symptoms.

            In addition, the ALJ properly discounted Dr. Misra’s

opinion that it would be “extremely difficult” for plaintiff to

engage in full-time work.       (Tr. at 20.)     First, the medical

evidence suggested that plaintiff experienced “good” pain relief

with medication from his jaw pain and headaches.           (See, e.g.,

id. 541, 544, 1224.)      Second, the fact that Dr. Misra is not a

psychiatrist and did not do a psychiatric evaluation on

plaintiff undercut Dr. Misra’s conclusion that plaintiff had

“severe psychiatric problems.”        (Id. at 20-21.)     Thus, the ALJ

could reasonably discount Dr. Misra’s opinion that it would be

“extremely difficult” for plaintiff to engage in full-time work.


                                     23
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 24 of 26 PageID #: 1385



(Id. at 20.)     Moreover, Dr. Misra’s opinion was also

contradicted by the record, as plaintiff reported during

multiple visits with doctors that he had returned to work in

2017.   (See Tr. 1218, 1224-25.)

            Further, although the ALJ declined to credit Dr.

Chakrabarti’s opinion that plaintiff could carry only up to

fifteen pounds, the ALJ’s ultimate RFC determination of “light

work” is not necessarily inconsistent.         Light work “involves

lifting no more than 20 pounds at a time with frequent lifting

or carrying of objects weighing up to 10 pounds.”           20 C.F.R. §

416.967(b).     The record is not conclusive as to plaintiff’s

ability to lift/carry: plaintiff told Dr. Misra that he could

lift fifteen to twenty pounds (Tr. at 417); Dr. Chakrabarti

opined that plaintiff could lift/carry ten to fifteen pounds

(id. at 608); plaintiff’s case manager said in a “Third Party

Function Report” that plaintiff had no difficulties lifting (id.

at 272), and; plaintiff testified at his hearing that he could

lift ten pounds at most (id. at 47).         Thus, the record presented

conflicting medical evidence, which the ALJ was permitted to

weigh and evaluate in assessing plaintiff’s RFC.           See Butler v.

Comm'r of Soc. Sec., 2017 WL 2834482, at *8 (N.D.N.Y. June 29,

2017) (“It is well-recognized that the ALJ need not adopt any

opinion in its entirety, but rather is entitled to weigh all the

evidence and adopt the limitations supported by the evidence.”);


                                     24
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 25 of 26 PageID #: 1386



Sirris v. Comm'r of Soc. Sec., No. 18-cv-1087-MJR, 2020 WL

5105110, at *8 (W.D.N.Y. Aug. 31, 2020) (“Because the medical

opinions and other evidence of record offered differing

descriptions of plaintiff's functional limitations, it was the

ALJ's role to weigh and resolve conflicts in the evidence.”).

            In sum, substantial evidence supported the ALJ’s

conclusion that plaintiff had severe physical impairments of

degenerative disc disease of the cervical spine, degenerative

joint disease of the knees, neuropathy, and status-post mandible

fracture, and specific findings with respect to plaintiff’s

resulting functional abilities, like lifting and carrying,

walking and standing, and using arm and leg controls.

Accordingly, substantial evidence including, plaintiff’s work

activity, normal physical examination findings, including full

strength and normal gait, and post-surgical improvement,

supported the ALJ’s RFC finding.          See Wright v. Berryhill, 687

F. App’x 45, 48 (2d Cir. 2017) (summary order) (physical

examination findings, including normal strength and intact

sensation supported the RFC assessment for light work).




                                     25
Case 1:19-cv-01363-KAM Document 18 Filed 11/25/20 Page 26 of 26 PageID #: 1387



                                 CONCLUSION

            For the reasons set forth above, the court

respectfully denies plaintiff’s motion for judgment on the

pleadings, and grants the Commissioner’s cross-motion for

judgment on the pleadings.       The Clerk of Court is respectfully

directed to enter judgment in favor of the defendant

Commissioner and close this case.

            SO ORDERED.



                                               /s/
                                          KIYO A. MATSUMOTO
                                          United States District Judge
                                          Eastern District of New York


Dated:      November 25, 2020
            Brooklyn, New York




                                     26
